306 N.Y. 859 (1954)
In the Matter of the Claim of Modesta Diaz, Respondent,
v.
Ulster Vegetable Growers Co-Operative, Inc., et al., Respondents, and American Employers' Insurance Company, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 21, 1954.
Decided March 12, 1954
Charles P. Barre for appellant.
Arthur J. Murphy and Louis L. O'Brien for G. Chandler Young and another, respondents.
Salvatore M. Lo Monaco for Michael J. Mahoney and another, respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs; no opinion.